An examination of the record convinces me that the findings of the referee are well supported by the evidence, and in my judgment the case calls for discipline. My conception of a lawyer's duty to his client prevents my participation in the judicial approval now given to counsel's conduct. Indifference and disregard of common professional and business courtesy, to say nothing of a conversion of client's property, is the equivalent of bad faith. A lawyer is subject to discipline even though he does not steal. No client should ever have to call for the assistance of others to get a reasonably prompt accounting from his own lawyer. Jockeying for a settlement with the state board of law examiners is of no moment. Counsel's disposition of his client's Liberty bonds was inexcusable. Failure to report this unnecessary and unauthorized act was worse. I think such conduct shows bad faith; but in any event such conduct reflects upon the profession with the same acrimony as if accompanied by bad faith, and to the layman judicial approval thereof *Page 278 
will be like sunshine upon vinegar, making it ten times sourer. I cannot believe that the opinion will establish a permanent rule for professional conduct.